     Case 3:20-cv-00189-JLS-MSB Document 20 Filed 11/05/20 PageID.111 Page 1 of 4



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ALEXANDER SANDOVAL; ARLYN                         Case No.: 20-CV-189 JLS (MSB)
      ANGULO; BRIAN MEDIGOVICH;
12
      JASON CASILLAS; JOHNNY                            ORDER GRANTING JOINT
13    ESPINOZA; LUKE FRANCIS                            MOTIONS FOR (1) APPROVAL OF
      JOHNSON; MISAEL ROSALEZ;                          SETTLEMENT OF INDIVIDUAL
14
      SALVADOR VALADEZ; SILVIA                          STATUTORY CLAIMS AND PAGA
15    ALEGRIA; AND YOLANDA FLORES                       CLAIMS FOR CIVIL PENALTIES,
      LANDA; individually and on behalf of              AND (2) DISMISSAL
16
      similarly situated employees and
17    aggrieved employees,                              (ECF Nos. 18, 19)
18                                    Plaintiffs,
19    v.
20    THE BRIGANTINE, INC., a California
      corporation; and DOES 1–25, inclusive,
21
                                   Defendants.
22
23         Presently before the Court are the Parties’ Joint Motion for Approval of Settlement
24   of Individual Statutory Claims and PAGA Claims for Civil Penalties (“Joint Mot. to
25   Approve,” ECF No. 18) and Joint Motion for Dismissal (“Joint Mot. to Dismiss,” ECF No.
26   19). Having reviewed the Parties’ briefing and the law, the Court GRANTS the Joint
27   Motions.
28   ///

                                                    1
                                                                             20-CV-189 JLS (MSB)
     Case 3:20-cv-00189-JLS-MSB Document 20 Filed 11/05/20 PageID.112 Page 2 of 4



1           On November 26, 2019, named Plaintiffs filed a complaint in San Diego Superior
2    Court, alleging claims based on Defendant The Brigantine, Inc.’s laying them off and
3    closing of Miguel’s Cocina-Eastlake, the restaurant where Plaintiffs had formerly worked.
4    See Joint Mot. to Approve at 2; see generally Complaint (“Compl.,” ECF No. 1 Ex. A).
5    Named Plaintiffs asserted causes of action under the Worker Adjustment and Retraining
6    Notification (“WARN”) Act, 29 U.S.C. §§ 2101 et seq., and the California equivalent
7    thereof, Cal. Labor Code §§ 1400 et seq.; and also sought civil penalties under the
8    California Private Attorney General Act (“PAGA”). See generally Compl. On January
9    29, 2020, Defendant removed to this District. See generally ECF No. 1.
10          Magistrate Judge Michael S. Berg conducted an Early Neutral Evaluation
11   Conference (“ENE”) on July 15, 2020, that was continued on August 7 and 31, 2020,
12   resulting in settlement of this litigation. See ECF Nos. 9–15. During the ENEs, Defendant
13   contended “that Plaintiffs could not satisfy the jurisdictional requirement of at least fifty
14   (50) laid off employees required to invoke the WARN Act,” and provided Plaintiff with
15   documentation of the number of laid off employees to support that contention. Joint Mot.
16   to Approve at 3. Plaintiffs agreed to settle their individual claims for a total of $5,000,
17   inclusive of their attorneys’ fees and costs,1 based on Defendant’s documentation. Id.
18   Because of their inability to meet the jurisdictional threshold for the WARN Act, “Plaintiffs
19   waived their claims for civil penalties under PAGA.” Id. Accordingly, “[n]o portion of
20   the settlement has been apportioned to civil penalties under PAGA.” Id. at 4.
21          After the ENEs, Magistrate Judge Berg ordered the Parties to file a joint motion for
22   dismissal on or before October 30, 2020. See ECF No. 17. On October 30, 2020, in
23   accordance with Magistrate Judge Berg’s order, the Parties filed the present Joint Motions.
24   See ECF Nos. 18, 19.
25   ///
26
27   1
       Of the $5,000, $2,276.15 is to go to attorneys’ fees and costs, and $2,723.85 is to be allocated among
28   the ten named Plaintiffs for their individual statutory claims, at an average of $272.38 per Plaintiff. See
     Joint Mot. to Approve at 3–4.

                                                         2
                                                                                            20-CV-189 JLS (MSB)
     Case 3:20-cv-00189-JLS-MSB Document 20 Filed 11/05/20 PageID.113 Page 3 of 4



1          The Parties claim “that there is good cause for approving a settlement that does not
2    provide for the payment of civil penalties under PAGA,” as “Plaintiffs agree that they are
3    not ‘aggrieved employees’ for any purpose under the California Labor Code, and
4    specifically PAGA.” Joint Mot. to Approve at 4. The PAGA claim “w[as] based on alleged
5    violations of the WARN Act,” but, in light of Defendant’s evidence, “Plaintiffs would have
6    had difficulty proving the alleged violations of the WARN Act.” Id. Thus, the Parties
7    assert that the Court should approve the settlement without payment of civil penalties and
8    dismiss the case with prejudice as to the named Plaintiffs only, and without prejudice as to
9    any unnamed employees putatively represented by Plaintiffs. Id.
10         “[T]he ‘court shall review and approve any settlement of any civil action filed’ under
11   PAGA.” Flores v. Starwood Hotels & Resorts Worldwide, Inc., 253 F. Supp. 3d 1074,
12   1075 (C.D. Cal. 2017) (quoting Cal. Labor Code § 2699(l)(2)). The Parties are clear that
13   this is a settlement of only the individual named Plaintiffs’ claims against Defendant, and
14   that any dismissal of claims as to putative class members would be without prejudice. The
15   Parties further note that named Plaintiffs “waived” their PAGA claims in settlement due to
16   PAGA’s inapplicability in light of Defendant’s evidence; the Parties agree that named
17   Plaintiffs are not “aggrieved employees,” and thus it seems unlikely named Plaintiffs would
18   have standing to pursue PAGA civil penalties. See Cal. Labor Code §§ 2699(c), (e)(2),
19   (g)(1). Thus, the structuring of the settlement as one solely for payment for named
20   Plaintiffs’ statutory individual claims appears fair and reasonable.
21         “The parties do not cite, and the Court is not aware of any legal authority requiring
22   court approval of individual offers of settlement.” Olivo v. Fresh Harvest, Inc., No. 17-
23   CV-02153-L-WVG, 2019 WL 6329227, at *6 (S.D. Cal. Nov. 25, 2019) (footnote
24   omitted). In light of the foregoing, the Court does not believe it necessary or appropriate
25   to engage in a detailed analysis of the fairness and reasonableness of the settlement terms,
26   or the appropriateness of the attorneys’ fees. In sum, on the record before it, the Court
27   finds the proposed settlement, without payment of civil penalties under PAGA, “‘fair and
28   ///

                                                   3
                                                                               20-CV-189 JLS (MSB)
     Case 3:20-cv-00189-JLS-MSB Document 20 Filed 11/05/20 PageID.114 Page 4 of 4



1    adequate in view of the purposes and policies of [PAGA].’” Flores, 253 F. Supp. 3d at
2    1077 (quoting O’Connor v. Uber Techs., 201 F. Supp. 3d 1110, 1135 (N.D. Cal. 2016)).
3          Accordingly, the Court GRANTS the Joint Motions (ECF Nos. 18, 19). The Parties’
4    settlement is APPROVED. As stipulated by the Parties, the Court DISMISSES WITH
5    PREJUDICE named Plaintiffs’ claims against Defendant, with each party to bear its own
6    costs and fees incurred in this action. The Court DISMISSES WITHOUT PREJUDICE
7    this action as to any unnamed employees putatively represented by Plaintiffs. As this
8    concludes the litigation in this matter, the Clerk SHALL CLOSE the file.
9          IT IS SO ORDERED.
10   Dated: November 5, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
                                                                            20-CV-189 JLS (MSB)
